Citation Nr: 1039345	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1963 to July 1966 and 
from December 1967 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March 2007 and January 2009 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Peptic Ulcer Disease

By way of background, the Veteran has claimed that he currently 
has peptic ulcer disease that is related to his military service.  
The Veteran claims that he was treated for gastrointestinal 
problems in service and he continued to have gastrointestinal 
symptoms following separation.  Having reviewed the evidence of 
record, the Board finds that additional development is needed 
with respect to the Veteran's claim.  

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Associated with the claims file are the Veteran's service 
treatment records, which show treatment for gastrointestinal 
symptoms.  A March 1980 treatment record shows that the Veteran 
was seen for a follow up assessment of his reports of lower upper 
quadrant pain.  Following a physical examination, the assessment 
was rule out hiatial hernia and peptic ulcer disease.  The 
Veteran was treated again in May 1980 for abdominal pain, at 
which time the impression was gastrointestinal upset.  

The Veteran's post-separation medical treatment records are of 
record and show that the Veteran was treated for abdominal pain 
and vomiting in March 1986 and that he was noted to have a 
diagnosis of peptic ulcer disease in October 1991.  A history of 
peptic ulcer disease was noted in a November 1993 private 
treatment record and also shows that the Veteran was treated for 
a bleeding gastric ulcer.    These records include the Veteran's 
report that his gastrointestinal symptoms began during his 
military service and continued post-separation.  There is also a 
more recent February 2009 private medical record from Terrebonne 
General Medical Center, which indicates that the Veteran was seen 
for gastrointestinal bleeding.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and or etiology of his current peptic ulcer disease.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or persistent 
or recurrent symptoms of a disability); (2) evidence establishing 
that he suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period; (3) an indication the current disability or symptoms may 
be associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 
U.S.C.A. § 1154(a) requires VA to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a claim 
for disability benefits).   

In light of the foregoing, it is unclear whether the Veteran's 
current peptic ulcer disease is related to his in-service 
gastrointestinal symptoms or whether the disease is otherwise 
related to his military service.  Given the service treatment 
records showing treatment for a gastrointestinal symptoms, recent 
medical records indicating current gastrointestinal 
symptomatology, and the Veteran's competent lay statements 
regarding the onset and continuity of his gastrointestinal 
symptomatology, the Board finds it necessary to provide the 
Veteran with an appropriate VA examination in an attempt to 
determine whether any current peptic ulcer disease is related to 
his active service.  Therefore, a remand is needed for VA an 
examination and medical opinion.  See McLendon, 20 Vet. App. at 
79.

CLL

Here, the Veteran has claimed that his CLL diagnosis is related 
to his military service, specifically attributing his disease to 
in-service exposure to benzene.  The Veteran stated that he was 
first exposed to benzene during boot camp, as the chemical was an 
ingredient in a solution used to clean weapons.  He asserted 
further exposure to benzene during his service as a aircraft 
technician and quality assurance inspector.  According to the 
Veteran, the solvents used to clean aircraft parts contained 
benzene; he reported that used these solvents to clean the 
aircraft parts and during inspections of these materials.  
According to the Veteran, he began to show early signs of his CLL 
in service, as he reported that he had a low white blood cell 
count during his military service.  Thus, he asserts that his in-
service exposure to benzene lead to his development of CLL.

Private treatment records reflect that the Veteran was diagnosed 
with CLL in August 2000.  

In support of his claim, the Veteran submitted internet articles 
that essentially report that benzene is known to be a carcinogen 
and that the chemical has been related to the development of CLL.  

The Veteran's service personnel records that have been associated 
with the claims file reflect his service in the U.S. Army from 
July 1963 to July 1967, and in the U.S. Marine Corps from 
December 1967 to January 1985.  These records show that his 
military occupational specialties included safety equipment 
mechanic, flight equipment mechanic, and aircraft safety 
mechanic.  However, there is no indication from the service 
personnel records associated with the claims file as to whether 
the Veteran was exposed to benzene during his military service.  

In this regard, the RO contacted National Personnel Records 
Center (NPRC) and requested that the service department provide 
records of any exposure to asbestos and the jobs the Veteran 
performed in service.  However, there is no indication from the 
record that the RO specifically requested information regarding 
whether the Veteran was exposed to benzene during his military 
service.

In a June 2009 Supplemental Statement of the Case, the RO 
conceded that there is a confirmed relationship between exposure 
to benzene and the development of CLL.  However, the RO indicated 
that there was no evidence that the Veteran was exposed to 
benzene during his military service.  

Given the foregoing, the Board finds that additional development 
is needed with regards to the Veteran's claimed exposure to 
benzene.  Specifically, the RO should contact the Joint Services 
Records Research Center (JSRRC), NPRC, or other appropriate 
agency to verify the Veteran's exposure to benzene during his 
military service.  In this regard, the RO should direct the 
agency(ices) to determine, to the extent possible, whether the 
Veteran's military occupational specialties involved the use of 
benzene.

Further, a VA examination is necessary to determine whether the 
Veteran's leukemia is related to service, to include as due to 
benzene exposure.  To date, the Veteran has not been afforded a 
VA examination with respect to his claim.  As noted above, 38 
U.S.C.A. § 5103A(d)(2) provides that VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 
1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits).  In 
light of the recognized relationship between benzene exposure and 
the development of CLL and the Veteran's assertions of in-service 
exposure, the Board believes that additional development is 
warranted so that the Veteran may be afforded a VA examination to 
determine the etiology of his CLL.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
etiology of the claimed peptic ulcer disease.  
The claims folder and a copy of this Remand 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the Remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the examination 
report.  
The examiner is asked to identify all 
gastrointestinal disorders, to include peptic 
ulcer disease, found to be present.  For any 
and all gastrointestinal diagnoses made, the 
examiner is requested to offer an opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that any of diagnosed gastrointestinal 
disorder is etiologically related to any 
documented in-service reports of 
gastrointestinal symptomatology, or is 
otherwise related to the Veteran's period of 
active service.  The examiner should consider 
any reports of continuity of sinus symptoms 
since service and acknowledge such statements 
made by the Veteran in offering the opinion.   

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be reached.  

2.   The RO/AMC should request the J National 
Personnel Records Center (NPRC), Joint 
Services Records Research Center (JSSRC), or 
other appropriate agency to provide 
information about the duties of the Veteran's 
military occupational specialty(ies) and 
request them to provide information 
concerning whether the Veteran was exposed to 
benzene or any other hazardous or cancer-
causing chemicals during his service.  To the 
extent possible, the RO should request 
information regarding whether the Veteran's 
military occupational specialty(ies) involved 
the use of benzene.  

3.  Thereafter, the Veteran should be 
afforded a VA examination to ascertain the 
nature and etiology of his claimed chronic 
lymphocytic leukemia.  The claims folder and 
a copy of this Remand must be made available 
to the examiner for his or her review.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should 
be accomplished.  

After examining the Veteran and reviewing the 
claims file in its entirety, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
higher degree of probability) that the 
Veteran's chronic lymphocytic leukemia is 
related to his military service, to include 
exposure to benzene.  To the extent possible, 
the examiner shall discuss whether Veteran's 
report of in-service exposure to benzene and 
of having a low white blood cell count in 
service is consistent with his documented 
military occupational specialties and the 
service treatment records.  

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be reached.  
 
4.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claims for service connection for 
peptic ulcer disease and chronic lymphocytic 
leukemia.  If the benefits sought on appeal 
remain denied, provide the Veteran and his 
representative with a Supplemental Statement 
of the Case and provide an opportunity to 
respond thereto.  Thereafter, if indicated, 
the case should be returned to the Board for 
the purpose of appellate disposition.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



